Title: To John Adams from Charles Cushing, 10 March 1817
From: Cushing, Charles
To: Adams, John


				
					Dear Sir
					Roxbury March 10th: 1817
				
				To my very great surprise and mortification, I saw in the daily Advertizer a week or ten days since, letters written by you in early life to my Father, and how they ever got abroad or published is wholly a mystery to me, and to our Family; I recollect to have seen them some twelve or fifteen years since, & then they were in a trunk of my father’s, with other private papers, that trunk was in the possession of my Sisters after my Father’s death till July last, when our furniture was sold at Auction, and the trunk then taken into my possession and has ever since been under lock & key; whether it was rifled at the time of the auction, or while in their possession is entirely an enigma to me, & to them, I have made diligent enquiry & cannot get any clue to this atrocity. These epistles, however well founded & well written, and which exhibit the early germ of reputation, that afterwards displayed itself in your high & exalted character, ought not now to be brought forth, to set the yest of Calvinism to work, to interrupt the repose and happiness of your declining life. I regret this publication the more, because I know, if my Father were alive, it would cause him a great deal of pain and anxiety; To you Sir who was the early friend and acquaintance of my Father and of our family, I regret extremely that any thing should have arrisen that has the appearance of a breach of that friendship which ought always to be inviolate; If any other epistles should come to light, rest assured, that they shall be better taken care of.  Present my respects to Mrs: Adams, and with the highest consideration & respect / Your Obt.  / Hume. Sert.
				
					Chas: Cushing
				
				
			